Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 27, 2021

                                      No. 04-21-00185-CR

                                      Adelida TREVINO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 18-203-CR
                         Honorable Kirsten Cohoon, Judge Presiding

                                         ORDER

         The reporter’s record in this case was originally due June 28, 2021. In response to this
court’s notification that the record was late, the court reporter requested an extension of time to
file the record until August 23, 2021, and we granted that request. On August 26, 2021, the court
reporter requested an additional extension of time until September 7, 2021, for a total extension
of 70 days. After consideration, we GRANT the court reporter’s request and ORDER her to file
the reporter’s record by September 7, 2021.



                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court